                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

             Plaintiff,


                                                    CRIMINAL NO. 1:19CR48
                                                        (Judge Keeley)

GARRETT MICHAEL CARRIGAN,

             Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 33]


        Following testimony by the defendant, Garrett Michael Carrigan

(“Carrigan”), and after hearing the arguments of the parties, for

reasons stated on the record at the hearing held on October 16,

2019,    this   Court   ADOPTS   the    recommendation   of   United   States

Magistrate Judge Michael J. Aloi, grants the joint oral motion to

dismiss the complaint, and DISMISSES the complaint (Dkt. No. 1)

with prejudice.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 16, 2019


                                       /s/ Irene M. Keeley
                                       IRENE M. KEELEY
                                       UNITED STATES DISTRICT JUDGE
